Citation Nr: 1538840	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post median nerve release surgery with scar, right wrist, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from March 1979 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2007 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

When completing her substantive appeal, the Veteran requested to participate in a Board hearing to be conducted at the RO before a member of the Board (a "Travel Board" hearing), and the RO accordingly notified her in February 2015 that she was scheduled to participate in such a hearing in March 2015.  Prior to this hearing date, the Veteran requested that her hearing be rescheduled, as she was hospitalized and would be unable to appear on the scheduled date in March 2015.  The case was forwarded to the Board for appellate review without rescheduling the hearing. 

As the Veteran made a timely request to reschedule her Board hearing, the case is REMANDED for the following action:

Schedule the Veteran to participate in her requested in-person Board hearing, to be conducted at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


